October 14, 2022


                                                              Supreme Court

                                                              No. 2020-168-M.P.
                                                              (WC 11-615)
                                                              No. 2020-169-M.P.
                                                              (WC 11-616)

        Champlin’s Realty Associates         :

                        v.                   :

       Coastal Resources Management          :
                Council et al.




                   NOTICE: This opinion is subject to formal revision
                   before publication in the Rhode Island Reporter. Readers
                   are requested to notify the Opinion Analyst, Supreme
                   Court of Rhode Island, 250 Benefit Street, Providence,
                   Rhode Island 02903, at Telephone (401) 222-3258 or
                   Email opinionanalyst@courts.ri.gov, of any typographical
                   or other formal errors in order that corrections may be
                   made before the opinion is published.
                                                            Supreme Court

                                                            No. 2020-168-M.P.
                                                            (WC 11-615)
                                                            No. 2020-169-M.P.
                                                            (WC 11-616)

      Champlin’s Realty Associates        :

                    v.                    :

     Coastal Resources Management         :
              Council et al.

              Present: Suttell, C.J., Robinson, Lynch Prata, and Long, JJ.

                                    OPINION

        Chief Justice Suttell, for the Court. On October 19, 2020, this Court granted

two petitions for writ of certiorari filed by the plaintiff, Champlin’s Realty

Associates (Champlin’s), and we issued writs to review a June 17, 2020 judgment

of the Superior Court “affirm[ing] in all respects the May 6, 2011 decision and the

September 27, 2013 decision” of the Rhode Island Coastal Resources Management

Council (the CRMC). The effect of the Superior Court judgment is to deny

Champlin’s application, originally filed in 2003, to expand its marina on the Great

Salt Pond in the Town of New Shoreham.1

        On December 15, 2020, Champlin’s sought from this Court an extension of

time to submit its statement required by Article I, Rule 12A of the Supreme Court


1
    The Town of New Shoreham comprises the entire area of Block Island.

                                         -1-
Rules of Appellate Procedure, for the reason that it was engaged in mediation with

the CRMC. Shortly thereafter, on January 8, 2021, Champlin’s and the CRMC filed

a motion seeking to “incorporate and merge” a Joint Memorandum of Understanding

(the MOU) “into a consent order of this Court.” Under its terms, the MOU purports

to “serve as the CRMC’s Decision relative to this matter.”

         The intervenors, the Town of New Shoreham (the town), the Committee for

the Great Salt Pond, the Block Island Land Trust, the Block Island Conservancy, and

the Conservation Law Foundation (collectively the intervenors), as well as the

Rhode Island Attorney General (the attorney general), contested the propriety of the

purported settlement and the validity of the MOU. We remanded the matter to the

Superior Court for findings of fact and conclusions of law concerning the “propriety

and conclusiveness” of the purported settlement and the validity of the MOU. On

remand, the Superior Court held several hearings and issued a written decision.

         For the reasons set forth herein, we affirm the decision and resulting June 17,

2020 judgment of the Superior Court, and we deny the request by Champlin’s and

the CRMC to incorporate and merge the MOU into a consent order of the Supreme

Court.




                                           -2-
                                            I

                                   Facts and Travel

       In a state that proudly calls itself the Ocean State, it is perhaps not surprising

that an application to expand a marina would generate intense public interest. Rhode

Island measures only forty-eight miles from north to south and thirty-seven miles

from east to west, yet it boasts 400 miles of shoreline. The fondness of Rhode

Islanders for the ocean is indeed visceral and is reflected in such activities as

swimming, fishing, sailing, surfing, motorboating, kayaking, quahogging, and

simply viewing its breathtaking beauty. The right to enjoy many such activities was

originally set forth in the Royal Charter of 1663 and is now enshrined in the state’s

constitution. R.I. Const., art. 1, § 17.

       The obligation of protecting Rhode Island’s marine resources falls primarily

on the CRMC, as does the challenging task of balancing the myriad interests in and

to the tidal waters and adjacent upland areas. In light of the many competing

activities and the intense public interest which they generate, it is of the utmost

importance that the CRMC operate under a clear set of parameters.                 These

parameters are provided by the enabling statutes creating the CRMC (G.L. 1956

chapter 23 of title 46), its own rules and regulations, and the overarching framework

of the Administrative Procedures Act (the APA) (G.L. 1956 chapter 35 of title 42).

With these principles in mind, we embark upon our review.


                                           -3-
                                   Champlin’s I

       The travel of this case spans nearly two decades, and the facts concerning the

origin of the case and the first phases of the litigation can be found in this Court’s

opinion in the case of Champlin’s Realty Associates v. Tikoian, 989 A.2d 427 (R.I.

2010) (Champlin’s I). We refer the interested reader to that previous opinion for a

recitation of the facts and travel leading up to the issuance of that opinion, and we

confine ourselves herein to only those facts that are relevant to the present writs of

certiorari.

       Champlin’s “operates a large marina on Block Island serving the needs of

boaters and their craft.”2 Champlin’s I, 989 A.2d at 431. In 2003, Champlin’s filed

an application with the CRMC to extend its existing marina 240 feet into the Great

Salt Pond, in order to accommodate 140 additional boats. Id. “The proposed

expansion included 2,990 feet of fixed pier and an additional 755 feet of floating

docks”; “[u]nder the proposal, the additional dockage would extend from the

existing marina.” Id. The intervenors formally opposed the application, thereby

making the proceeding a “contested case[]” under the CRMC Management

Procedures, to be heard by a “duly authorized and appointed [s]ubcommittee.” Id.




2
  At oral argument, counsel for Champlin’s indicated that Champlin’s had been sold
to new owners, but he maintained that the sale has no bearing on the issues before
this Court.

                                        -4-
      On January 10, 2006, following twenty-three hearings, the CRMC

subcommittee “made forty-seven findings of fact and issued a recommendation with

three votes in favor of a scaled-down modification of the proposal” that would result

in a 170-foot expansion—rather than a 240-foot expansion—and one vote against.

Champlin’s I, 989 A.2d at 432, 433. Ultimately, five members of the full CRMC

voted to approve the subcommittee’s recommendation, and five members voted

against approval; the resulting tie vote constituted a rejection of the subcommittee’s

recommendation. Id. at 433.

      Champlin’s thereafter filed an administrative appeal with the Superior Court

in accordance with the APA, § 42-35-15, seeking review of the CRMC’s decision

rejecting its application. Champlin’s I, 989 A.2d at 433. The trial justice made

extensive factual findings and credibility determinations regarding the testimony of

the witnesses during sixteen evidentiary hearings, a show-cause hearing regarding

this Court’s decision in Arnold v. Lebel, 941 A.2d 813 (R.I. 2007)—a case that

clarifies what ex parte communications are proscribed under the APA—and a

limited hearing as to the disqualification of subcommittee member Gerald P.

Zarrella. See Champlin’s I, 989 A.2d at 434-35.

      Based on her findings, the trial justice held that (1) Champlin’s substantial

rights had been prejudiced by the subcommittee’s consideration of an

“off-the-record” “compromise plan” (the Goulet plan) promoted by then-CRMC


                                        -5-
chairman Michael Tikoian and subcommittee member Paul E. Lemont after the

subcommittee hearings were completed; (2) the CRMC’s decision was made upon

unlawful procedure and in excess of its statutory authority; and (3) Champlin’s

substantial rights had been violated when two of the council members—Tikoian and

Lemont—voted at the full council hearing despite what the trial justice viewed as

their demonstrated bias against the application. Champlin’s I, 989 A.2d at 435, 436,

438. The trial justice ultimately found that members Tikoian, Lemont, and Zarella

should not have taken part in the CRMC decision with respect to Champlin’s

application. Id. at 435.

      The trial justice thereafter declined to remand the case to the CRMC for

further proceedings because, according to the justice, it would result in further delay

in Champlin’s efforts to obtain a decision on its application. Champlin’s I, 989 A.2d

at 436. Instead, in reliance on Acierno v. Folsom, 337 A.2d 309 (Del. 1975), the trial

justice “simply subtracted the votes of the three disqualified members from the five

to five tie vote rendered at the CRMC full council meeting.” Id. Accordingly, the

trial justice reconfigured the final vote of the full council to four-to-three in favor of

adopting the subcommittee recommendation, finding that such a determination was

“supported by the reliable, probative, and substantial evidence of record.” Id. at

436-37. On April 20, 2009, the CRMC, Tikoian, and the intervenors sought review




                                          -6-
of the Superior Court’s decision by petition for certiorari, which this Court granted.

Id. at 437.

      In the resulting opinion in Champlin’s I, we first addressed Champlin’s

challenge to standing. Champlin’s I, 989 A.2d at 437. This Court held that, “[w]e

are of the opinion that Tikoian, the CRMC, and the intervenors are all aggrieved

parties within the statute and, therefore, properly are before this Court.” Id. at 438.

Specifically, the Court concluded that the intervenors had established that they were

aggrieved by a final judgment in accordance with § 42-35-16(a), noting that the

Superior Court’s “substitution of the CRMC decision with the subcommittee

recommendation left the intervenors with no avenue of review except through the

discretionary writ of certiorari.” Id.

      This Court additionally held that the trial justice erred when she subtracted

the disqualified votes and elevated the subcommittee recommendation to a CRMC

decision. Champlin’s I, 989 A.2d at 442. Rather, the Court held that, in light of this

Court’s opinion in Arnold, the only appropriate remedy was to remand the matter to

the CRMC “for supplementation of the record with the ex parte communications to

be included to allow the parties to appropriately respond and cross-examine.” Id.

Accordingly, the Court remanded the case to the Superior Court with instructions to




                                         -7-
remand the matter to the CRMC for further proceedings consistent with the opinion.3

Id. at 450.

                         Post-Champlin’s I Proceedings

      The case was then remanded to the CRMC, and three hearings were conducted

between May and July 2010, followed by briefing by all parties. On January 11,

2011, the CRMC held a hearing and rendered a decision on Champlin’s application.

Seven members were present, and each member attested to having read “all of the

documents that have been engendered over the years of the deliberation of this

matter.” Counsel for the CRMC then reviewed the status of the CRMC’s previous

decision and summarized the charge to the members. Each of the seven CRMC

members present then offered specific comments on Champlin’s application.

      In addition, the members offered comments on the location of “Mooring Field

E.” The town utilizes Mooring Field E for rental moorings for transient boaters; it

is located northeast of Champlin’s marina. In 1988, the United States Army Corps

of Engineers granted the town a permit to establish Mooring Field E with a capacity

of eighty moorings; in 1995, it approved the town’s application to expand Mooring

Field E to an area that surrounded the existing marina and to increase its mooring



3
 We note that in Champlin’s Realty Associates v. Tikoian, 989 A.2d 427 (R.I. 2010)
(Champlin’s I), this Court addressed further issues beyond what we have discussed
herein; we address only those rulings that are relevant to our review relating to the
present writs of certiorari.

                                        -8-
capacity to one hundred. In 1991, the CRMC approved—and the town adopted—

the first Harbor Management Plan (the 1991 plan), which identified the rental

mooring field as Mooring Field E; its configuration reflected an “imperfect

triangular shape, with its southern border situated one hundred feet from the

outermost dock of Champlin’s Marina and a portion extending around the western

boundary of Champlin’s Marina, forming a so-called lobe.”

      In 1999, the town submitted a new Harbor Management Plan to the CRMC

(the 1999 plan), which “did not alter or otherwise reconfigure Mooring Field E from

that which was plotted and approved in the 1991 [p]lan.” After it was submitted by

the town to the CRMC for review and approval, the 1999 plan was not reviewed

until 2003, when Champlin’s application at issue in these cases was filed. This was

“[b]ecause Champlin’s application, in part, sought to expand into the adjacent

Mooring Field E and/or to relocate certain rental moorings.” The CRMC therefore

consolidated the two matters—Champlin’s application and the town’s proposed

1999 plan.

      On remand, the members unanimously voted to deny Champlin’s application

for a proposed expansion plan into the Great Salt Pond.          The members also

unanimously voted to adopt the location of Mooring Field E so as to allow a 300-foot

fairway from Champlin’s existing structure to Mooring Field E, an increase from an

existing one-hundred-foot fairway, and to eliminate the lobe that was situated to the


                                        -9-
west of Champlin’s existing dock. The CRMC then issued a written decision on

May 6, 2011, containing ninety-one findings of fact and ten conclusions of law.

      Champlin’s filed two complaints in Providence County Superior Court: (1) on

February 4, 2011, appealing the oral vote of the CRMC denying Champlin’s

application on January 11, 2011, and (2) on June 1, 2011, appealing that oral vote

and the CRMC’s May 6, 2011 written decision.4 Additionally, the town filed a

complaint against the CRMC in Washington County Superior Court on May 19,

2011, appealing the portion of the May 6, 2011 written decision of the CRMC

mandating that, “Mooring Field E must be drawn so as to allow a 300 foot-wide

navigational channel between the mooring field and Champlin’s marina as well as

the other existing marinas in the [Great Salt Pond].”       The three cases were

consolidated by the Presiding Justice of the Superior Court, and venue was

designated as Washington County.5

      In its memorandum before the Superior Court, Champlin’s compared the

CRMC’s treatment of Champlin’s expansion to that of its neighbor, Payne’s Dock,

alleging disparate treatment. The cases were then remanded “to the CRMC for a


4
  The defendants named in Champlin’s Superior Court complaints are the members
of the CRMC in their official capacities; the CRMC; and the intervenors, namely:
the Town of New Shoreham, the Committee for the Great Salt Pond, the Block Island
Land Trust, the Block Island Conservancy, and the Conservation Law Foundation.
5
  Upon transfer, Champlin’s two administrative appeals were assigned Washington
County case numbers; therefore, PC 11-661 became WC 11-615 and PC 11-3130
became WC 11-616.

                                      - 10 -
second time for the presentation of evidence into whether Champlin’s received

disparate treatment from the CRMC.” Four evidentiary hearings were held before

the CRMC on the matter; and, on September 27, 2013, the CRMC issued its written

decision comparing the two marinas and concluding that there was a rational basis

for the CRMC’s denial of Champlin’s application and the approval of Payne’s

Dock’s application.

      While on remand, the CRMC additionally addressed and modified its May 6,

2011 decision concerning the configuration of Mooring Field E, noting a

discrepancy between the CRMC’s oral vote and the written decision. The CRMC

ordered that Mooring Field E “shall be situated 300 feet off of all three marinas

(Payne’s, Block Island Boat Basin, and Champlin’s) in order to provide for a

300-foot-wide fairway”; the town thereafter withdrew its Superior Court appeal.

      The cases were thereafter returned to the Superior Court, and the parties filed

additional memoranda addressing the September 2013 CRMC decision.

      A second trial justice ultimately issued a written decision on February 11,

2020, affirming “in all respects the May 6, 2011 decision and the September 27,

2013 decision of the CRMC.”6 The trial justice found that there was legally

sufficient evidence in the record to support both the CRMC’s denial of Champlin’s


6
  We note that the trial justice filed a lengthy and meticulous decision approximately
six years after the parties filed their memoranda. The record contains no explanation
for the lapse of time, and we are troubled by the seemingly unwarranted delay.

                                        - 11 -
application to expand its marina and the CRMC’s determination that there were

significant differences in the applications filed by Champlin’s and Payne’s Dock.

The trial justice held that the CRMC had acted within its authority in denying

Champlin’s application and that the agency’s decision was “rational, logical, and

supported by substantial evidence.” The court concluded that “Champlin’s rights

have not been prejudiced by any constitutional violations, error of law, or arbitrary

or capricious conduct on the part of CRMC.”

      Judgment entered in favor of the CRMC and the intervenors on June 17, 2020.

                     Proceedings on Certiorari in this Court

      Champlin’s thereafter filed petitions for writs of certiorari on July 1, 2020,

which were opposed by the intervenors and the CRMC. The petitions were granted,

and the writs issued on October 19, 2020.

      On January 8, 2021, Champlin’s and the CRMC filed a joint motion seeking

to “incorporate and merge” the MOU “into a consent order of this Court[,]” the MOU

having been arrived at by the two moving parties—Champlin’s and the CRMC—in

the context of a private mediation.7 The intervenors and the attorney general—the

latter official having moved successfully to intervene “for the sole and limited




7
 The MOU is dated December 29, 2020. The proposed consent order document that
the movants seek to have entered has never been filed with this Court.

                                       - 12 -
purpose of opposing” the joint motion—filed memoranda in opposition to the joint

motion.

      On March 26, 2021, this Court denied the joint motion and ordered

Champlin’s to file a statement pursuant to Article I, Rule 12A of the Supreme Court

Rules of Appellate Procedure within twenty days, which Champlin’s did.

      On May 13, 2021, Champlin’s filed a motion for remand to the Superior

Court, to which the intervenors and the attorney general objected; on June 10, 2021,

the CRMC submitted a memorandum in support of Champlin’s motion for remand.

On June 11, 2021, this Court granted Champlin’s motion and remanded the matter

“to the Superior Court for findings of fact and conclusions of law concerning the

‘propriety and conclusiveness’ of the purported settlement and the validity of the

MOU.” The Court further ordered that the matter “be returned to this Court no later

than ninety (90) days from the date of this Order.”

                     The Remand Hearings in Superior Court

      On remand, a third justice of the Superior Court (the remand justice) held

several evidentiary hearings to allow for findings of fact and conclusions of law. A

written decision was issued on September 9, 2021, wherein the remand justice stated

that he had

              “established a three-phase procedure in order to gather the
              necessary information to follow the Supreme Court’s
              order. The first phase was for the proponents of the MOU
              to present evidence about what happened surrounding the

                                        - 13 -
             mediation and the execution of the MOU; the second
             phase was for the opponents to present witnesses and
             evidence questioning what happened; and the third phase
             was for the proponents to present rebuttal evidence.”

The remand justice then set forth approximately forty-five pages of factual findings.

He began by reviewing the circumstances surrounding the ultimate formation of the

MOU, and he additionally summarized the testimony of the witnesses and assessed

their credibility. The remand justice then made conclusions of law regarding the

propriety and conclusiveness of the settlement between Champlin’s and the CRMC

and the validity of the MOU itself.

      The remand justice began his analysis by addressing whether the CRMC had

the authority to mediate with Champlin’s. He noted the strong public policy in favor

of settlements and this Court’s support of mediation and alternative dispute

resolution. He further stated that, once an agency’s decision is challenged (by appeal

in the court system under the APA), the agency’s role changes from that of an

adjudicator to that of an advocate before the judiciary; he determined that the

“CRMC became a party to the appeal in the Superior Court” and that, therefore, the

“CRMC and Champlin’s, as two parties, could enter settlement discussions and

proceed to mediation.” Indeed, the remand justice found that the CRMC was not

precluded by state law or by its own regulations to resolve cases through mediation,

citing § 46-23-20 and 650 RICR 10-00-1.8(C). The remand justice was additionally

persuaded by the United States Supreme Court’s opinion in Local Number 93 v. City

                                        - 14 -
of Cleveland, 478 U.S. 501 (1986); the remand justice found that, under the

reasoning in that case, “the [i]ntervenors do not have the ability to block the mediated

settlement itself, but * * * the [i]ntervenors have the right to notice and an

opportunity to be heard before the MOU is ratified or adopted[.]”

      The remand justice then addressed the issue of notice to the intervenors. He

found that, because mediation is “extra-judicial” and “very informal[,]” it does not

require formal notice. He then determined that “sufficient, actual notice was

given[,]” identifying the four ways in which he found that the intervenors had been

notified of the mediation.

      Finally, the remand justice considered “whether entry of final judgment in

accord with the MOU is appropriate.” On that issue, he determined that, although

the intervenors “do not have the authority to block a mediated settlement[,]” a

“fairness hearing” should be held in accordance with Local Number 93, to give the

intervenors an “opportunity to present evidence and have their objections heard.”

      On September 14, 2021, Champlin’s moved on an emergency basis for further

remand for a “fairness hearing,” which was supported by the CRMC; the intervenors

and the attorney general objected to the motion for further remand. The papers were

returned to this Court from the Superior Court on September 20, 2021. On October

15, 2021, we entered an order which (1) added the Superior Court record of the




                                         - 15 -
remand proceedings to the record previously certified by the Superior Court on

certiorari and (2) denied Champlin’s emergency motion for further remand.

                                         II

                               Standard of Review

      The APA, G.L. 1956 chapter 35 of title 42, governs the Superior Court’s

review of an administrative appeal. Section 42-35-15(g) of the APA sets forth that:

            “The court shall not substitute its judgment for that of the
            agency as to the weight of the evidence on questions of
            fact. The court may affirm the decision of the agency or
            remand the case for further proceedings, or it may reverse
            or modify the decision if substantial rights of the appellant
            have been prejudiced because the administrative findings,
            inferences, conclusions, or decisions are:

            “(1) In violation of constitutional or statutory provisions;

            “(2) In excess of the statutory authority of the agency;

            “(3) Made upon unlawful procedure;

            “(4) Affected by other error of law;

            “(5) Clearly erroneous in view of the reliable, probative,
            and substantial evidence on the whole record; or

            “(6) Arbitrary or capricious or characterized by abuse of
            discretion or clearly unwarranted exercise of discretion.”

      The APA also limits this Court’s review of the Superior Court’s judgment in

administrative proceedings. Section 42-35-16 (governing review by this Court of

judgments entered pursuant to § 42-35-15). “In conducting such a review, we are


                                       - 16 -
restricted to questions of law, which we review de novo.” Champlin’s I, 989 A.2d at

437 (citing Rossi v. Employees’ Retirement System of Rhode Island, 895 A.2d 106,

110 (R.I. 2006)). “The factual findings of the administrative agency are entitled to

great deference.” Id. “However, when the review of the trial court’s decision is

conducted under a writ of certiorari, as it is here, ‘this Court applies the some or any

evidence test and reviews the record to determine whether legally competent

evidence exists to support the findings.’” Id. (brackets omitted) (quoting Sartor v.

Coastal Resources Management Council, 542 A.2d 1077, 1082-83 (R.I. 1988)).

                                          III

                                      Discussion

                                           A

                         The 2020 Decision and Judgment

      We begin our analysis by addressing the issues raised by Champlin’s

concerning the Superior Court’s 2020 judgment and the underlying decision of the

trial justice. Before this Court, Champlin’s submits that the trial justice committed

multiple errors and urges this Court to reverse her decision denying Champlin’s

appeal and affirming the CRMC’s decisions. In its brief, Champlin’s first asserts

that the subcommittee recommendation issued in January 2006 was not vacated by

this Court’s opinion in Champlin’s I and that the recommendation should have

“served as the starting point” for the hearings on remand. According to Champlin’s,


                                         - 17 -
this error was compounded by the trial justice, who allegedly failed to consider the

subcommittee recommendation and instead focused solely on the original

application by Champlin’s to the CRMC. Finally, Champlin’s faults the trial

justice’s handling of the water quality certificate issue, the mooring field issue, and

the issue of disparate treatment, all of which Champlin’s suggests warrant reversal.

We shall address these issues seriatim.

                         Subcommittee Recommendation

      Champlin’s first takes issue with the procedure pursuant to which the CRMC

conducted its proceedings after this Court’s decision in Champlin’s I. It argues that

the procedure was “unlawful * * * in violation of § 46-23-20.4, clearly erroneous

and constituted an arbitrary, capricious abuse of discretion.” Most significantly,

Champlin’s faults the CRMC for rejecting the subcommittee recommendation,

ignoring the subcommittee’s findings, and disregarding this Court’s mandate to

“reopen the hearing on the Champlin’s application” and expand the record to include

the Goulet plan.

      Champlin’s contends that it was “irrevocably prejudiced” by the following

statement by the CRMC’s counsel at the outset of the hearing on remand:

             “I think the Supreme Court case law is very clear, that
             when a matter is remanded to an agency with the hearing
             of additional evidence * * * that that matter is then heard
             de novo by the agency, and I stated that on previous
             occasions. Additionally, I believe the Supreme Court
             decision invalidated both the full Council decision and the

                                          - 18 -
             subcommittee recommendation. So, that being said,
             hearing the matter de novo, you are here to approve,
             modify or deny the application filed by Champlin’s Realty
             as well as the request of the Town of New Shoreham for
             the location of Mooring Field E.”

According to Champlin’s, the decision in Champlin’s I did not invalidate the

subcommittee recommendation that a 170-foot expansion be allowed rather than the

240-foot expansion as contemplated in the original application. Rather, it provided

for an expanded record, which then “should have served as the starting point for

these hearings, with due consideration, for the Goulet plan[.]” As a result, the full

committee allegedly “ignored virtually all of the findings of the [s]ubcommittee”

and considered only the original application.

      This error was exacerbated, Champlin’s maintains, by the CRMC’s failure to

comply with § 46-23-20.4(a), which provides:

             “Subject to the provisions of this chapter, every hearing
             for the adjudication of a violation or for a contested matter
             shall be held before a hearing officer or a subcommittee.
             The chief hearing officer shall assign a hearing officer to
             each matter not assigned to a subcommittee. After due
             consideration of the evidence and arguments, the hearing
             officer shall make written proposed findings of fact and
             proposed conclusions of law which shall be made public
             when submitted to the council for review. The council
             may, in its discretion, adopt, modify, or reject the findings
             of fact and/or conclusions of law; provided, however, that
             any modification or rejection of the proposed findings of
             fact or conclusions of law shall be in writing and shall state
             the rationales therefor.”

      In her decision, the trial justice commented:

                                         - 19 -
              “The clear mandate by the Supreme Court on remand to
              the CRMC was to expand the record to include all
              previously impermissible ex parte communications,
              including the Goulet plan, allow cross-examination by any
              party on such additional testimony or evidence, and render
              a decision based upon the entire record—the
              subcommittee and workshop records, supporting data,
              supplementary material and, naturally, the records of all
              proceedings before the full Council. * * * The CRMC did
              just that.”

We agree.

      In Champlin’s I, the Court returned the case to the Superior Court with

directions to remand the matter to the CRMC to reopen the hearings and expand the

record to include the Goulet plan and all supporting materials. Champlin’s I, 989

A.2d at 449, 450. The matter was to be heard by the then-members of the CRMC,

provided that each voting member certify that he or she had read the entire record.

Id. at 449.    Clearly the mandate required the CRMC to consider Champlin’s

application in a de novo manner. See Hagopian v. Hagopian, 960 A.2d 250, 253

(R.I. 2008) (referring to the obligation of the lower court to implement the letter and

spirit of the mandate of the appellate court).

      The Court also emphasized in Champlin’s I that “the subcommittee simply is

not authorized under the CRMC Management Procedures to render a decision for

the CRMC. The subcommittee recommendation remained just that, a mere

recommendation to the full council.” Champlin’s I, 989 A.2d at 448. However, the



                                        - 20 -
subcommittee findings and recommendation were a part of the record. As counsel

for the CRMC advised the members:

             “[T]he members having read the entire record and having
             the complete record before them, if any of the findings of
             either the previous full Council’s decision or the
             subcommittee recommendation still have vitality to them,
             they are certainly free to adopt those as their own
             findings.”

      Based upon our review of the record, we are satisfied that the CRMC

appropriately implemented both the letter and spirit of this Court’s mandate in

Champlin’s I. As the Court observed, the record upon which the subcommittee

recommendation was based was not complete because the “impermissible ex parte

information” was not made available for the examination of the parties. Champlin’s

I, 989 A.2d at 449. We also find it significant that, at the full council hearing on

February 28, 2006, the CRMC failed to adopt the subcommittee recommendation in

a tie vote. Id. at 433. To be sure, two members of the CRMC voting thereon—one

voting in favor of adoption and one against—were subsequently disqualified because

of bias. Id. at 433, 435.8 Nevertheless, the “tie vote constituted a rejection of the

recommendation.” Id. at 433.


8
  In Champlin’s I, this Court observed that the trial justice determined that three
members of the CRMC should have been disqualified due to bias. Champlin’s I, 989
A.2d at 435. The Court, however, held that the trial justice’s finding of bias as to
one of the members was not based on legally competent evidence. Id. at 447-48. As
a result, this Court held that only two of those three members had been properly
disqualified. Id. at 444.

                                       - 21 -
      Also, we discern no error in the CRMC’s failure to state its rationale for

rejecting the subcommittee’s findings of fact in writing as required by

§ 46-23-20.4(a). As noted supra, the subcommittee findings at issue were predicated

upon an incomplete record and were “reject[ed]” by a tie vote of the full CRMC.

Champlin’s I, 989 A.2d at 433.         More significantly, the Court’s opinion in

Champlin’s I provided that:

             “[T]his case should be returned to the Superior Court with
             an order that that tribunal remand the matter to the CRMC.
             That body should be ordered to expeditiously reopen the
             hearing on the Champlin’s application. The record is to be
             expanded to include the Goulet plan and all supporting
             materials.” Id. at 449.

      It is patently evident from that language that such proceedings were to

transpire before the full CRMC and not the subcommittee. Thus, it was not

necessary for the subcommittee to consider the new evidence and perhaps reassess

its recommendation. The remand further permitted all members of the CRMC to

vote on Champlin’s application, but only on the condition that each member “certify

that he or she has read the entire record before the council, including the transcripts

of the subcommittee hearings and workshop[.]” Champlin’s I, 989 A.2d at 449. In

accordance with the remand instructions, therefore, each voting member was aware

of the subcommittee’s findings and the underlying evidence, but the members were

not required to give deference to such findings.



                                        - 22 -
      Moreover, in accordance with the remand order, the CRMC rendered a

decision containing ninety-one findings of fact and ten conclusion of law that

comprehensively set forth its rationale for denying Champlin’s application.

      Champlin’s repeatedly emphasizes that “the Superior Court’s examination of

the record was focused, almost exclusively on the original application[,]”

notwithstanding the fact that Champlin’s “specifically adopted the recommendation

of the subcommittee.” The record reveals, however, that the original application

was never withdrawn or amended. Indeed, the record suggests that agendas for the

CRMC meetings at which Champlin’s application was heard referred to the original

application.9


9
  For example, at the January 11, 2011 CRMC meeting, the agenda item read as
follows:

      “Application before the Full Council in accordance with
      Remand Order from the Rhode Island Supreme and
      Superior Courts and Continuance Order issued on
      November 18, 2010:

      “2003-05-155 CHAMPLIN’S REALTY ASSOCIATION --
           Expansion of existing marina facility consisting of an
           additional 2,990 linear feet of fixed pier, and 755 linear
           feet of floating docks, with corresponding expansion of
           existing marina perimeter limit (area) by approximately 4
           acres, however, it should be noted that the requested
           marina perimeter limit (‘MPL’) seeks approximately 13
           acres. The stated increase in marina capacity is 140 boats.
           Additionally, this matter was consolidated with the Town
           of New Shoreham’s request for CRMC approval of its
           Harbor Management Plan. The Harbor Management Plan

                                      - 23 -
                             Water Quality Certificate

      Champlin’s next ascribes error to the trial justice’s determination that the

water quality certificate issued by the Rhode Island Department of Environmental

Management (DEM) was not the controlling authority with respect to all issues

concerning water quality. It argues that “the trial justice overlooked the evidence

that it is the practice of CRMC to rely on the DEM water quality certificate and not

issue [its] own certificate[,]” a practice that, Champlin’s asserts, has been codified

in § 46-23-6(1)(iv):

             “* * * all plans and programs shall be developed around
             basic standards and criteria, including:

             “* * *

             “(D) Water quality standards set by the director of
             [DEM].”

      Under the Rhode Island Coastal Resources Management Program (CRMP),

CRMP § 300.1 sets forth eleven requirements that Champlin’s had to satisfy to

obtain a Category B Assent, one of which was to “demonstrate that there will be no

significant deterioration in the quality of the water in the immediate vicinity as




             issues were limited to the location and size of Mooring
             Field E. Project to be located at plat 19, lots 5 and 6; West
             Shore Road, New Shoreham, RI.”

                                        - 24 -
defined by DEM[.]” CRMP § 300.1(8).10           Other requirements, however, also

concern issues of water quality, such as:

             “(5) demonstrate that the alteration or activity will not
             result in significant impacts on the abundance and
             diversity of plant and animal life[;]”

             “* * *

             “(7) demonstrate that the alteration will not result in
             significant impacts to water circulation, flushing,
             turbidity, and sedimentation[.]” CRMP § 300.1(5), (7).

      When confronting this issue, the trial justice stated that “[t]he criteria that

Champlin’s is required to satisfy for a Category B assent includes several distinct

areas which all deal with water quality in different ways[.]” She further noted that

the CRMC’s decision addressed the interplay between a water quality certificate

issued by DEM and the CRMC’s approval process. The council emphasized in its

decision that the “CRMC’s review regarding water quality issues is independent and

broader than DEM’s review of water quality issues[,]” and that the issuance of a

DEM water quality certificate does not resolve all issues associated with water

quality.




10
  In the CRMC’s May 6, 2011 decision, it is stated that “[t]he applicable provisions
of the Coastal Resources Management Program (‘CRMP’) are Sections 120, 200.3,
300.1, 300.4, and 335.” In the trial justice’s 2020 written decision, she also
confirmed that the CRMC’s May 6, 2011 decision identified, and the parties did not
dispute, that sections 200.3, 300.1, 300.4, and 335 of the CRMP were applicable.

                                       - 25 -
      In Milardo v. Coastal Resources Management Council of Rhode Island, 434

A.2d 266 (R.I. 1981), this Court stressed that very point; there, an applicant seeking

to build a summer home challenged the requirement that the plan for sewage disposal

had to be reviewed by two agencies—the Rhode Island Department of Health (DOH)

and the CRMC. Milardo, 434 A.2d at 267, 272. The Court emphasized that the

“Legislature could have assigned both functions to the same agency[, but] [i]n

choosing not to do so, the Legislature doubtless considered the need for special types

of expertise in the discharge of the separate but similar functions of both agencies.”

Id. at 273. Although DOH had conditionally approved the proposed sewage disposal

system, the CRMC denied the application; and this Court stated that “this result

derived from the distinct functions of these tribunals as was implicit in the [DOH’s]

requirement that [the applicant] present his [or her] plan to the council.” Id. at 267,

268, 273.

      In New Castle Realty Company v. Dreczko, 248 A.3d 638 (R.I. 2021), the

Court grappled with a similar issue wherein the plaintiff, after receiving a DEM

permit to alter freshwater wetlands, filed an application with the municipal zoning

board for a special-use permit to install a septic system within one hundred feet of

wetlands and for a dimensional variance from requirements for house placement on

a parcel. New Castle Realty Company, 248 A.3d at 640-41. The zoning board denied

the application for both a special-use permit and a dimensional variance. Id. at 641.


                                        - 26 -
The plaintiff appealed the zoning board’s denial, contending, inter alia, that the

standard to approve a special-use permit was ipso facto satisfied by DEM’s approval.

Id. However, the zoning board contended that DEM’s approval did not require the

zoning board to grant a special-use permit. Id. at 642.

      In New Castle Realty Company, we explained that, “[w]hile both DEM and

zoning boards address public interest considerations, not every standard set forth in

the zoning ordinance is pertinent to what must be considered by DEM in granting or

denying a permit—DEM and zoning boards each serve separate functions.” New

Castle Realty Company, 248 A.3d at 644. We also held, however, that the zoning

board lacked the specialized knowledge necessary to refute DEM’s decisions; we

determined therefore that “an applicant for zoning relief ought to be able to rely on

permits granted by DEM with respect to those matters uniquely within DEM’s

expertise.” Id. at 645, 646.

      Unlike in New Castle Realty Company, where DEM’s findings were not

expressly contradicted, in the case at bar the trial justice held that not only did CRMP

§ 300.1 provide for separate and distinct criteria that Champlin’s was required to

satisfy in addition to the water quality certificate issued by DEM, but also the CRMC

had found that the surveys offered by Champlin’s professional wetland scientist,

Scott Rabideau, were incomplete. The CRMC emphasized that Rabideau’s shellfish

survey did not include sampling points within the area of the proposed expansion


                                         - 27 -
and also the “survey was conducted at a time of year when shellfish would not be

expected to be found,” thus requiring a follow-up survey. The trial justice noted that

the CRMC had faulted Champlin’s for “failing to conduct the follow up surveys that

Rabideau himself opined were necessary[.]” Specifically, the trial justice stated that

the water quality certificate issued by DEM “did not fill the void that was left when

he failed to complete the surveys as he said needed to be done to address the skewed

results based upon the time of the year that he had conducted his survey.”

       The trial justice cited to other competent evidence, including the testimony of

a DEM witness that revealed the narrower focus of DEM’s review. Angelo Liberti,

who was, at that time, Chief of the Office of Water Resources within DEM, testified

that a water quality certificate focuses primarily on “complying to anti-degradation,”

which he described as looking at a change in water quality. Liberti further described

a model that analyzes the amount of fecal coliform existing in gray water vessel

discharge. The trial justice stated in her decision that “DEM’s analysis of the number

of vessels that will result in a permissible amount of fecal coliform is limited in scope

as compared to the CRMP, and specifically the eleven criteria for a Category B

assent.” For these reasons, we conclude that the trial justice did not err in upholding

the CRMC’s review of all the evidence and the agency’s ultimate determination with

respect to water quality that differed from the determination that had been made by

DEM.


                                         - 28 -
                                 Mooring Field E

      Champlin’s additionally avers that the trial justice committed reversible error

in her findings concerning the impact of Champlin’s proposed expansion upon the

mooring field. In the context of explaining her conclusion that Champlin’s and

Payne’s Dock were not similarly situated, the trial justice made the following finding

of fact: “the evidence of record established that the [t]own would lose up to forty of

its rental moorings (from the currently approved one hundred rental moorings) if

Champlin’s expansion were granted.” She based this finding upon the testimony of

the CRMC staff engineer Kenneth Anderson before the subcommittee on February

17, 2005.

      Champlin’s argues that this finding is “simply incorrect and result[s] from

[Anderson’s] hypothetical statement about fictitious moorings.” Anderson testified

that Mooring Field E consisted of seven acres and that, if Champlin’s application

were granted, three of those acres would be eliminated. He further stated that he had

seen “diagrams that presented [one hundred] moorings in the field” and that, by

eliminating those acres, he would “venture to guess [that forty], [thirty] to [forty]

moorings” would be lost.

      In a 2013 hearing before the CRMC, Anderson clarified his earlier testimony:

             “The estimate of the number of moorings lost was based
             on the ratio of how much of the mooring field area was
             being eliminated by the proposed expansion in the
             fairway. They weren’t actual moorings. The [t]own had

                                        - 29 -
             the right to deploy moorings up to within [one hundred]
             feet of the existing facility, but it did not -- I think your
             testimony was that the moorings, the closest mooring ball
             was some [three hundred] feet from Champlin’s dock.
             That was by virtue of the fact that the [t]own didn’t
             exercise its full right to deploy moorings up to within [one
             hundred] feet of the existing marina. So, all of those
             moorings that I summarized as being lost, some of them
             were not actual moorings in the water. They were virtual
             moorings or potential moorings that the [t]own would
             have or had the right to install in the previous mooring
             field.”

      Champlin’s characterizes the finding that the town would lose approximately

forty moorings if Champlin’s were allowed to expand as arbitrary, capricious,

egregious, and clearly erroneous. The relevant findings of the CRMC with respect

to rental moorings are as follows:

             “66. Mooring fields and marinas are equally high priority
             uses in Type 3 waters. Mooring Field E and the Existing
             Marina are in direct competition for use of the public trust
             resources of the [Great Salt Pond].

             “***

             “70. The [e]xisting [m]arina cannot be expanded further
             into the waters of the [Great Salt Pond] without
             significantly affecting and impairing competing uses of
             the [Great Salt Pond].

             “***

             “89. The application if approved would result in an
             unacceptable impingement on other uses of the public of
             the [Great Salt Pond] including the [t]own’s designated
             mooring areas.


                                        - 30 -
              “90. The application if approved would facilitate only one
              priority use of Type 3 waters, marinas, while unacceptably
              restricting another priority use, mooring areas.”

      In an appeal under the APA, the Superior Court is bound to give deference to

the factual findings of the agency unless such findings are clearly erroneous,

arbitrary, capricious, or affected by error of law. See § 42-35-15(g). Here, the trial

justice found “no error in the CRMC’s conclusion that Champlin’s proposed

expansion would negatively infringe upon the [t]own’s mooring areas.” A review

of the record reveals ample support for her conclusions.

      When asked if any moorings would have to be removed if Champlin’s dock

was extended 240 feet seaward, former Harbormaster Steven Land responded,

“[a]bsolutely,” placing the number at a minimum of forty. Harbormaster Chris Willi

testified that more than twenty-three moorings would be lost with the proposed

expansion.    And it is also worth noting Kenneth Anderson’s uncontradicted

testimony that approximately three of the seven acres of mooring field would be

eliminated.

      Whether the moorings Anderson referenced were actual or virtual,

Champlin’s has not successfully refuted the assertion that its proposed expansion

could result in the space for forty moorings being no longer available to the town.

We are of the opinion that this constitutes legally competent evidence to support the

finding that Champlin’s “failed to sustain its burden of proving that its proposed


                                        - 31 -
project will not unreasonably interfere with, impair, or significantly impact existing

public uses of, or result in significant conflicts with water-dependent uses and

activities in, the [Great Salt Pond].” See Champlin’s I, 989 A.2d at 437 (“[T]his

[C]ourt applies the ‘some’ or ‘any’ evidence test and reviews the record to determine

whether legally competent evidence exists to support the findings.”) (quoting Sartor,

542 A.2d at 1082-83).

                                Disparate Treatment

      Shortly after the CRMC denied Champlin’s application, it granted an

expansion to Payne’s Dock, a neighboring marina that is a competitor of Champlin’s

in the Great Salt Pond. Champlin’s asserted that it was similarly situated to Payne’s

Dock and that it had received disparate treatment from the CRMC. Champlin’s then

moved in Superior Court to expand the record or, in the alternative, to have the

Superior Court take judicial notice of the CRMC’s decision on Payne’s Dock. The

trial justice treated Champlin’s motion as a request for presentation of additional

evidence under § 42-35-15(e) and issued an order granting the same. The trial justice

then issued a second order requiring the CRMC to accept additional evidence and to

consider whether Champlin’s and Payne’s Dock are similarly situated and whether

there was a rational basis for treating its expansion application differently.

      Thereafter, the CRMC held four evidentiary hearings and issued a written

decision dated September 27, 2013.         In its decision, the CRMC found that


                                         - 32 -
Champlin’s and Payne’s Dock are similarly situated in the following ways: (1) both

are located in the Great Salt Pond in the same Type 3 water classification; (2) “[t]hey

are in close proximity to one another”; (3) “[t]hey serve the same markets and are

business competitors”; (4) “[o]n occasion, they both accommodate large vessels”;

(5) “[t]hey are both located proximate to a heavily utilized fairway”; and (6) “[t]hey

are both located proximate to the intersection of the fairway and associated

navigational channels.”

      The CRMC also made findings as to how the two marinas are dissimilar:

(1) Champlin’s fuel pump is located at the end of the marina, whereas Payne’s

Dock’s fuel pump is along the side of the marina; (2) “Champlin’s maintains a

dinghy dock that provides public access between the shore and vessels moored in

the pond”; Payne’s Dock does not; (3) “Champlin’s is a much larger marina * * *,

occupying about three times the amount of acreage and servicing significantly more

vessels”; (4) Champlin’s dock configuration is not as efficient as Payne’s Dock’s,

resulting in fewer vessels being able to be docked within the area of the marina;

(5) “an extension into the pond by Champlin’s would have a greater impact on the

[t]own’s rental mooring field than an extension into the pond by Payne’s [Dock]”;

and (6) there is “a greater amount of vessel traffic and congestion near Champlin’s

than exists near Payne’s [Dock].”




                                        - 33 -
      Concerning the respective applications of the two marinas, the CRMC found:

(1) “[b]oth applications were subject to the same standards of review” set forth in

the CRMP; (2) “Champlin’s application was deemed a ‘significant’ expansion of an

existing marina[,]” and Payne’s Dock “was not deemed a ‘significant’ expansion”;

(3) Champlin’s was a contested case subject to extensive hearings before a

subcommittee, whereas Payne’s Dock’s application was not contested; (4) “[t]he

record reflects no evidence of disparate treatment, bias, procedural inequities, or

selective enforcement in the review and consideration of the two applications,

notwithstanding the disparate outcomes”; (5) “[w]ith regard to impacts on plant and

animal life in the Great Salt Pond: the record associated with the Champlin’s

application failed to demonstrate that the proposed project would not cause

significant impacts[,]” whereas “the record associated with the Payne’s [Dock]

application showed no evidence that the proposed project would cause significant

impacts”; and (6) Champlin’s application “failed to demonstrate that the proposed

project would not cause significant impacts” to navigation in the Great Salt Pond

and “Payne’s [Dock’s] application showed no evidence that the proposed project

would cause significant impacts.”

      The CRMC concluded that:

            “Based on the application of identical regulatory
            standards, and based on the significant differences
            regarding the size of the two marinas, the size of the
            proposed extensions, the efficiencies of their

                                      - 34 -
             configurations, the amount of vessel traffic and congestion
             that occurs near each facility, the impacts of the proposed
             expansion on safe navigation within appropriately sized
             fairways, and the impacts of the proposed expansions on
             the [t]own’s mooring field, the Council finds that there is
             a rational basis for the denial of the Champlin’s
             application and the approval of the Payne’s [Dock]
             application.”

      As its final challenge to the Superior Court decision, Champlin’s asserts that

the trial justice “applied the wrong standard of review to the issue of disparate

treatment.” It further maintains that “[t]he question of disparate treatment is a mixed

question of law and fact” and that the trial justice erred “by declaring that in an

agency appeal she was required to ‘uphold the CRMC’s conclusions if they are

supported by legally competent evidence’ and that the court ‘may not substitute its

judgment for that of the CRMC even if this court might be inclined to view the

evidence differently and draw inferences different from the CRMC.’”              Thus,

according to Champlin’s, she “erroneously concluded that the two marinas were not

similarly situated.”

      On appeal, Champlin’s claims that it was treated arbitrarily by the CRMC and

disfavorably in comparison to Payne’s Dock. It ascribes fault to the trial justice for

not applying a de novo standard of review to the issue of disparate treatment.

      Champlin’s further underscores the similarities between the two marinas and

asserts that the trial justice overlooked evidence that “200 feet plus cruise ships

regularly docked at Payne’s [Dock.]” What is more, it argues that a different

                                        - 35 -
standard was applied to Champlin’s concerning the separation between the marinas

and the mooring field and the water quality certificate. In addition, it points out that

its application was referred to a subcommittee, whereas Payne’s Dock’s application

was not treated as a contested case, even though both applications faced similar

objections by “the exact same objectors.” Finally, Champlin’s argues that the trial

justice overlooked the inappropriate ex parte communications that plagued its own

application. See Champlin’s I, 989 A.2d at 440-50.

      After carefully reviewing the record, we are satisfied that the trial justice

undertook the correct steps in analyzing the issue of disparate treatment, and we see

no error in the trial justice’s analysis. Citing to Mill Realty Associates v. Crowe, 841

A.2d 668 (R.I. 2004), the trial justice stated that it was Champlin’s burden “to

demonstrate that it [was] similarly situated to Payne’s Dock and that there was no

rational basis for the difference in treatment.” In Mill Realty Associates, we affirmed

a trial justice’s decision rejecting the petitioner’s claim of selective enforcement and

disparate treatment because the petitioner’s building permit application was not

similarly situated to other applications. Mill Realty Associates, 841 A.2d at 675.

Under this framework, and looking to the United States Supreme Court’s opinion in

Village of Willowbrook v. Olech, 528 U.S. 562 (2000), the trial justice applied a

two-part test for a disparate treatment claim: (1) there is intentional and different

treatment from others similarly situated, and (2) there is no rational basis for


                                         - 36 -
difference in treatment. Village of Willowbrook, 528 U.S. at 564; see also

Cordi-Allen v. Conlon, 494 F.3d 245, 251 (1st Cir. 2007) (“[P]laintiffs must show

an extremely high degree of similarity between themselves and the persons to whom

they compare themselves.” (quoting Clubside, Inc. v. Valentin, 468 F.3d 144, 159

(2d Cir. 2006))).

      “A [trial] justice’s findings on mixed questions of law and fact are generally

entitled to the same deference as the justice’s findings of fact.” Morse v. Minardi,

208 A.3d 1151, 1155 (R.I. 2019) (quoting Cummings v. Shorey, 761 A.2d 680, 684

(R.I. 2000)). “But, when those mixed questions of law and fact impact constitutional

matters, we shall review the findings de novo.” Id. (deletion omitted) (quoting

Cummings, 761 A.2d at 684).

      Champlin’s has advanced no argument counter to the trial justice’s

articulation of the law governing a disparate treatment claim. Rather, Champlin’s

appears to take issue with the CRMC’s factual findings and the trial justice’s

subsequent upholding of those findings. For these reasons, we review Champlin’s

claims only as they pertain to the trial justice’s findings of fact. See State v.

Florez, 138 A.3d 789, 798 n.10 (R.I. 2016) (“[A] litigant has an obligation to spell

out its arguments squarely and distinctly[.]” (quoting United States v. Zannino, 895

F.2d 1, 17 (1st Cir. 1990))).




                                       - 37 -
      In her decision, the trial justice reviewed the CRMC’s factual findings,

concluding that the “two marinas are not similarly situated[.]” She highlighted that

Champlin’s is a larger facility, “covering almost three times the area that Payne’s

Dock occupies.” She noted that Champlin’s application “sought approval for an

additional 140 vessels, or between 56[ percent] and 62[ percent] more than its

authorized number of vessels[,]” whereas “Payne’s Dock only sought approval for

an additional fifteen vessels beyond the seventy presently approved, or

21[ percent].”11 The trial justice noted that Champlin’s “sought an additional four

acres of Type-3 waters in Great Salt Pond, while Payne’s Dock sought only an

additional 0.38 acres[,]” observing that “[i]t is abundantly clear that Champlin’s

Marina is a much bigger operation than Payne’s Dock, and the expansion proposed

by Champlin’s would increase its footprint exponentially as compared to that of

Payne’s Dock even with Payne’s Dock’s approved expansion.”

      Referencing the testimony of various witnesses, the trial justice explained that

the location of the two marinas’ respective fuel docks contributes to greater

congestion in the area of Champlin’s fuel dock. She also cited to evidence in the

record concerning Champlin’s inefficient dock configuration and ultimately stated


11
   Champlin’s references testimony of Harbormaster Land that, on at least one
occasion, Payne’s Dock accommodated up to 275 boats, “notwithstanding the
application which represented only [seventy]” vessels. Champlin’s also represents
that Payne’s Dock sought an additional eighty-five vessels, although it does not cite
to where specifically in the record this figure can be found.

                                       - 38 -
that the evidence presented “establishes the differences in size, navigational impact

and congestion, and efficiencies in existing facilities as between the two expansion

applications.” For example, the trial justice noted Anderson’s testimony as it related

to Champlin’s “inefficient three-pronged, trident [dock] configuration,” which

differed from Payne’s Dock’s “simple, rectilinear design[.]” She further touched

upon the evidence suggesting that the two applications would have differing impacts

on animal and plant life. Regarding Champlin’s application, evidence by DEM

showed that there were “healthy and productive shellfish resources within the

proposed [Champlin’s] expansion area[.]” And the CRMC staff biologist testified

that there were “‘significant impacts’ anticipated to shellfish resources within the

affected area.”

      Moreover, Champlin’s wetlands scientist had been unable to assuage the

CRMC; thus, according to the trial justice, the CRMC had “concluded that there

were unresolved issues relating to water quality.” On the other hand, a CRMC staff

biologist stated with respect to Payne’s Dock’s application that “[m]inimal impacts

are expected on fish, shellfish or wildlife from the proposed seaward expansion

which avoids impacts to coastal features and shallow water habitats.” Finally, the

trial justice remarked that “the evidence of record established that the [t]own would

lose up to forty of its rental moorings * * * if Champlin’s expansion were granted.




                                        - 39 -
* * * By comparison, Payne’s Dock[’s] expansion resulted in the loss of only one of

the [t]own’s rental moorings.”

      After determining that the CRMC’s conclusions were supported by legally

competent evidence, the trial justice found that the CRMC did not act arbitrarily or

capriciously in its treatment of Champlin’s “or that its conclusions and decisions

were otherwise erroneous in view of the reliable, probative, and substantial evidence

in the whole record.” She concluded, “[t]he evidence of record demonstrates that

Payne’s Dock, while similar in some respects to Champlin’s Marina, was dissimilar

in important respects which provide a rational basis for the CRMC to reach different

results on their respective applications.”

      We are of the opinion that these findings by the trial justice are not clearly

erroneous; rather, the trial justice meticulously combed through the CRMC’s

findings and found that they were supported by substantial evidence in the record.

Accordingly, we conclude that the trial justice did not misconceive or overlook

material evidence, and we therefore uphold the 2020 decision and resulting judgment

of the Superior Court.




                                        - 40 -
                                         B

                            Mediation and the MOU

      As discussed supra, following our grant of Champlin’s petitions for writs of

certiorari, Champlin’s and the CRMC engaged in private mediation that ultimately

resulted in the execution by those two parties of a Joint Memorandum of

Understanding. On January 8, 2021, Champlin’s and the CRMC filed a joint motion

seeking “to incorporate and merge the Memorandum of Understanding * * * into a

consent order of this Court.” The intervenors and the attorney general opposed that

motion, and we ultimately remanded the case to the Superior Court for findings of

fact and conclusions of law concerning the “‘propriety and conclusiveness’ of the

purported settlement and the validity of the MOU.”

      The Superior Court justice on remand conducted an extensive hearing over

seven full days, during which thirteen witnesses testified. Subsequently, he made

numerous findings of fact, all of which, we are satisfied, are supported by evidence

in the record. Among those findings are the following.

      On November 24, 2020, at a duly noticed meeting, the CRMC authorized its

executive director, acting chair, and legal counsel to engage in mediation with

Champlin’s. On November 30, 2020, CRMC legal counsel sent an email to the

solicitor for the Town of New Shoreham stating that the CRMC had “voted to

participate in mediation * * * on the condition that the Town of New Shoreham also


                                       - 41 -
participate.” On December 3, 2020, the mediator called the town solicitor asking

about the mediation, and he also emailed the town solicitor in an attempt to enlist

the town in the mediation process. The town solicitor replied to both the mediator

and the CRMC indicating that the town council would discuss the matter on

December 7, 2020. The council did discuss the proposed mediation in executive

session on December 7 and voted not to participate. The town solicitor notified both

the CMRC and the mediator the following day.

      Regrettably, the legal counsel for the intervenors had not been notified of the

proposed mediation. It is clear, however, that he was well aware of it and had in fact

argued against mediation at the town council meeting.

      On December 15, 2020, Champlin’s moved in the Supreme Court for

additional time to file a statement of the case required by Rule 12A of the Supreme

Court Rules of Appellate Procedure because Champlin’s and the CRMC were

engaged in mediation. On December 29, 2020, the CRMC discussed the MOU in

executive session and then voted to ratify it in open session.

      The remand justice thoroughly reviewed the testimony and credibility of each

of the thirteen witnesses. He then framed his analysis by addressing three issues:

(1) did the CRMC and Champlin’s have authority to mediate; (2) what notice is

required for mediation and was sufficient notice given; and (3) is the MOU a final

decision.


                                        - 42 -
      As the remand justice correctly recognized, this Court is a strong proponent

of alternative dispute resolution as a means of amicably settling cases. Most notably,

Rule 35 of the Supreme Court Rules of Appellate Procedure establishes an Appellate

Mediation Program, the purpose of which “is to afford a meaningful opportunity to

the parties in all eligible civil appeals to achieve a resolution of their dispute in a

timely manner as early in the appellate process as feasible[.]” Not infrequently, we

have encouraged parties to mediate even after oral argument and offered the services

of our Appellate Mediation Program to assist in that endeavor. So too, have we often

exhorted parties to engage in meaningful settlement negotiations. See Ryan v. Roman

Catholic Bishop of Providence, 941 A.2d 174, 186 (R.I. 2008) (“It is very much an

important part of the policy of the courts of Rhode Island (and courts in general) to

encourage the amicable settlement of disputes, whether by mediation or

otherwise.”); Skaling v. Aetna Insurance Company, 799 A.2d 997, 1012 (R.I. 2002)

(“It is the policy of this state to encourage the settlement of controversies in lieu of

litigation.”); Calise v. Hidden Valley Condominium Association, Inc., 773 A.2d 834,

839 (R.I. 2001) (“Our policy is always to encourage settlement.              Voluntary

settlement of disputes has long been favored by the courts.” (quoting Homar, Inc. v.

North Farm Associates, 445 A.2d 288, 290 (R.I. 1982))).

      The threshold issue before this Court with respect to the MOU is whether

Champlin’s and the CRMC had the authority to mediate. This Court, in the context


                                         - 43 -
of the cases currently before the Court on certiorari, is presented with a purported

settlement agreement resulting from mediation between the CRMC and Champlin’s

that took place after the CRMC had already issued a final decision on Champlin’s

application and while the cases were pending before this Court.

      The intervenors assert that the CRMC did not have authority to mediate with

Champlin’s because the matter was undergoing judicial review and had been

transmitted from the CRMC to the Superior Court and then docketed in this Court

on certiorari; therefore, the intervenors submit, the CRMC lacked the power “to add

or subtract from the record, or alter or amend its findings and conclusions, while the

final order is on appeal.”

      The attorney general, also an intervenor, argues that both the CRMC

regulations and the APA “preclude settlement on appeal where the council has

denied an application” and that the remand justice erred in finding that the MOU

was a proper exercise of the CRMC’s authority. The attorney general additionally

takes issue with the remand justice’s finding that the role of an administrative agency

changes when the agency’s decision is contested; instead, the attorney general

contends that an administrative agency is not similarly situated to a private or public

litigant in a civil lawsuit, and therefore cannot engage in litigation “in whatever

manner it deems fit.”




                                        - 44 -
      In response, Champlin’s and the CRMC both assert that they had the authority

to mediate. They contend that the remand justice did not err in determining that the

role of an administrative agency changes after a final decision of the agency is issued

and an appeal has been taken from that final decision. The CRMC additionally

submits that the remand justice was correct in determining that § 46-23-20 gives the

CRMC the authority to participate in mediation.

      We begin our analysis by addressing the remand justice’s determination that

“[t]he role of [an] administrative agency changes after the final agency decision is

issued”—“from that of [a] quasi-judicial authority to that of [an] advocate for the

agency ruling[.]” Based on an application of that reasoning, the remand justice

found that the CRMC was “subject to the same rules as other litigants” and that,

therefore, the “CRMC and Champlin’s, as two parties, could enter settlement

discussions and proceed to mediation.” He further found that the “CRMC was not

acting as an agency or as an adjudicator when it participated in the mediation.”

      This Court has said that “[t]he scope of review of this [C]ourt, like that of the

Superior Court, is an extension of the administrative process.” Environmental

Scientific Corporation v. Durfee, 621 A.2d 200, 208 (R.I. 1993) (emphasis added);

see generally § 42-35-15 (APA section governing “Judicial review of contested

cases”); § 42-35-16 (APA section governing “Review by supreme court”).




                                        - 45 -
Additionally, we have made clear that an administrative agency is not a normal

litigant:

             “[A] governmental official, agency, commission, or board
             [is] charged with the responsibility of administering a
             particular set of rules and regulations designed to promote
             the public safety and welfare acts for the people and, as
             such, must be permitted to represent the people when a
             matter of public interest is involved.” Newman-Crosby
             Steel, Inc. v. Fascio, 423 A.2d 1162, 1165 (R.I. 1980)
             (emphasis added).

       In its enabling legislation, the General Assembly directed the CRMC “to

exercise effectively its responsibilities in the coastal zone through the development

and implementation of management programs to achieve wise use of the land and

water resources of the coastal zone.” Section 46-23-1(b)(1). That section also

provides:

             “Furthermore, that implementation of these policies [to
             preserve, protect, develop, and, where possible, restore the
             coastal resources of the state] is necessary in order to
             secure the rights of the people of Rhode Island to the use
             and enjoyment of the natural resources of the state with
             due regard for the preservation of their values, and in order
             to allow the general assembly to fulfill its duty to provide
             for the conservation of the air, land, water, plant, animal,
             mineral, and other natural resources of the state, and to
             adopt all means necessary and proper by law to protect the
             natural environment of the people of the state by providing
             adequate resource planning for the control and regulation
             of the use of the natural resources of the state and for the
             preservation, regeneration, and restoration of the natural
             environment of the state.” Section 46-23-1(b)(2)
             (emphasis added).


                                        - 46 -
Neither the remand justice, the CRMC, nor Champlin’s cite to any caselaw or

statutory law that supports the notion that the CRMC’s responsibilities to the public

end at the point a contested agency decision results in litigation before our court

system.

      The remand justice was correct in stating that, on appeal, an administrative

agency is “an advocate for the agency ruling.” However, we find no support in our

jurisprudence for the proposition that an administrative agency can, under any

circumstance, act not as an agency but merely as a litigant. An administrative

agency’s statutory and regulatory responsibilities do not end when its final decision

is appealed; rather, an agency’s advocacy on appeal is in furtherance of the

administrative process. See Environmental Scientific Corporation, 621 A.2d at 208.

The CRMC therefore continues to be bound by the APA, its enabling legislation,

and its regulations—the CRMC’s duty to the people of Rhode Island does not end

when it becomes a party to litigation that involves the propriety of one of its

decisions.

      We turn next to the issue of whether the CRMC had the authority to engage

in mediation. The remand justice found explicit statutory authority for the CRMC

“to mediate or otherwise resolve contested cases” in § 46-23-20, which provides:

             “All contested cases, all contested enforcement
             proceedings, and all contested administrative fines shall be
             heard by the administrative hearing officers, or by
             subcommittees as provided in § 46-23-20.1, pursuant to

                                        - 47 -
             the regulations promulgated by the council; provided,
             however, that no proceeding and hearing prior to the
             appointment of the hearing officers shall be subject to the
             provisions of this section. Notwithstanding the foregoing,
             the commissioner of coastal resources management shall
             be authorized, in his or her discretion, to resolve contested
             licensing and enforcement proceedings through informal
             disposition pursuant to regulations promulgated by the
             council.”

He then looked to the CRMC regulations, specifically 650 RICR 10-00-1.8, which

states:

             “C. Modification of Assents and Final Decisions

                  “1. At any time prior to the expiration of an Assent,
                      the full Council by majority vote may, based
                      upon the evidence presented to it, modify an
                      Assent. The City or Town Clerk and the local
                      building official in the community shall be
                      notified of the modification.

                  “2. The Council authorizes the Executive Director in
                      his discretion to modify an Assent or final
                      decision of the Council when the requested
                      modification is consistent with the prior approval
                      of the Council and the applicant and staff review
                      have clearly demonstrated to the Executive
                      Director’s satisfaction that the project’s overall
                      impact to the State’s coastal resources will be less
                      than or equal to the existing Assent or decision.”

The trial justice indicated that “[a]lthough no assent ever issued here, the statute and

regulation demonstrate that settlement is favored. Of course, there was no clear

authority provided to this Court to suggest that mediation is prohibited.”



                                         - 48 -
      The APA states, as a general rule, that, “[u]nless precluded by law, informal

disposition may be made of any contested case by stipulation, agreed settlement,

consent order, or default.” Section 42-35-9(d). Pursuant to § 46-23-20, however,

“the commissioner of [the CRMC is] authorized, in his or her discretion, to resolve

contested licensing and enforcement proceedings through informal disposition

pursuant to regulations promulgated by the council.” (Emphasis added.)

      The issue before us is therefore governed not by § 42-35-9(d) but rather by

§ 46-23-20 and, more specifically, the CRMC’s regulations. See City of Woonsocket

v. RISE Prep Mayoral Academy, 251 A.3d 495, 501 (R.I. 2021) (noting that “it is a

‘general rule of statutory construction that when a statute of general application

conflicts with a statute that specifically deals with a special subject matter, and when

the two statutes cannot be construed harmoniously together, the special statute

prevails over the statute of general application’” (deletion omitted) (quoting

Whitehouse v. Moran, 808 A.2d 626, 629-30 (R.I. 2002))). The CRMC “is bound,

of course, by its own regulations.” Town of Burrillville v. Pascoag Apartment

Associates, LLC, 950 A.2d 435, 451 (R.I. 2008) (quoting Arnold, 941 A.2d at 821

n.2); see also Ratcliffe v. Coastal Resources Management Counsel, 584 A.2d 1107,

1110 (R.I. 1991). “It is a ‘simple but fundamental rule of administrative law’ that

an ‘agency must set forth clearly the grounds on which it acted.’” Town of




                                         - 49 -
Burrillville, 950 A.2d at 451 (quoting Atchison, Topeka & Santa Fe Railway Co. v.

Wichita Board of Trade, 412 U.S. 800, 807 (1973)).

      In the case at bar, this Court is presented with a purported settlement

agreement resulting from mediation between the CRMC, a state agency, and

Champlin’s, an applicant, that took place after the CRMC had already issued a final

decision on Champlin’s application.

      The MOU, in effect, modifies the CRMC’s May 6, 2011 final decision. The

CRMC denied Champlin’s application in its decision; it has now mediated with

Champlin’s and agreed to what appears to be a modification of Champlin’s

application.

      Our review of the CRMC’s regulations reveals only one avenue for the CRMC

to modify a final decision:

               “The Council authorizes the Executive Director in his
               discretion to modify an Assent or final decision of the
               Council when the requested modification is consistent
               with the prior approval of the Council and the applicant
               and staff review have clearly demonstrated to the
               Executive Director’s satisfaction that the project’s overall
               impact to the State’s coastal resources will be less than or
               equal to the existing Assent or decision.” 650 RICR
               10-00-1.8(C)(2).

When interpreting a regulation, we employ the same rules of construction that we

apply when interpreting a statute. See Murphy v. Zoning Board of Review of Town

of South Kingstown, 959 A.2d 535, 541 (R.I. 2008) (“The construction of a


                                          - 50 -
regulation is a question of law to be determined by the court. The principles or rules

of statutory construction apply to administrative regulations.” (quoting 2 Am. Jur.

2d Administrative Law § 245 at 221 (2004))). Thus, “[i]f the [regulation] is clear

and unambiguous, we must enforce it as written by giving the words of the

[regulation] their plain and ordinary meaning.” Id. (quoting Ruggiero v. City of

Providence, 893 A.2d 235, 237 (R.I. 2006)).

      A plain reading of 650 RICR 10-00-1.8(C)(2) indicates that, in order to

modify a final decision, the CRMC must have granted the application and issued an

“assent.” 650 RICR 10-00-1.8(C)(2). In the case at bar, Champlin’s application was

denied by the CRMC in the final decision dated May 6, 2011. Because Champlin’s

application was denied, pursuant to 650 RICR 10-00-1.8(C)(2), the CRMC did not

have the authority to modify the final decision. Although the remand justice was

correct in indicating that “there was no clear authority * * * to suggest that mediation

is prohibited[,]” the plain language of 650 RICR 10-00-1.8(C)(2) requires that an

application be granted in order for a final decision or assent to be modified. See

Murphy, 959 A.2d at 541.

      Certainly, “[a]dministrative agencies retain broad enforcement discretion and,

as always, considerable deference is accorded to such agencies about how to enforce




                                         - 51 -
regulations[,]” Arnold, 941 A.2d at 820-21; however, here, no such applicable

regulation exists.12

      We additionally do not find any regulation permitting a post-final-decision

settlement to be discussed in an executive session and then approved in an open

session. Indeed, the CRMC’s regulations appear to favor the opposite:

             “The Council finds that an open, traceable
             decision-making process is essential for an effective
             coastal management program, and where required should
             be done in an open transparent public forum. The Council
             will therefore follow the procedures set forth in the Coastal
             Resources Management Program, including applicable
             Special Area Management Plans, for all permit
             applications which, by regulation come before it.” 650
             RICR 20-00-1.5(A)(4) (emphasis added).

        We are also of the conviction that the MOU falters for a more fundamental

reason. Under its terms, the MOU “shall serve as the CRMC’s [d]ecision relative to

this matter.” Indeed, the MOU contemplates the issuance by the CRMC of an

Assent, which Assent shall “flow” from the MOU and be “subject to the terms” of


12
   We note that Champlin’s reliance on Town of Richmond v. Rhode Island
Department of Environmental Management, 941 A.2d 151 (R.I. 2008), is misplaced.
In that case, this Court indicated that § 11(f) of the Department of Environmental
Management Rules and Regulations for Assessment of Administrative Penalties
“explicitly provide[d] that ‘nothing herein shall preclude the Director from resolving
the outstanding penalty through a Consent Agreement at any time he or she deems
appropriate.’” Town of Richmond, 941 A.2d at 157 (emphasis added) (brackets
omitted). The only analogous rule in the CRMC’s regulations concerns applications
for freshwater wetlands permits exclusively. See 650 RICR 20-00-9.15.4 (the
CRMC’s rule concerning consent agreements with regard to freshwater wetlands
permits).

                                        - 52 -
the MOU. We are satisfied, therefore, that the MOU is intended to constitute the

final decision on Champlin’s application, and as such, it fails to comport with the

CRMC’s regulations and the APA in that it is devoid of any findings of fact with

respect to the requirements that applicants must satisfy under CRMP § 300.1. See

§ 42-35-12 (“Any final order shall include findings of fact and conclusions of law,

separately stated.”).

      This is particularly disconcerting in light of the factual findings that the

CRMC did make in its May 6, 2011 decision, several of which indicated that

Champlin’s had failed to meet its burden with respect to the regulatory requirements.

“An administrative decision that fails to include findings of fact required by statute

cannot be upheld.” Sakonnet Rogers, Inc. v. Coastal Resources Management

Council, 536 A.2d 893, 896 (R.I. 1988).

      We therefore hold that the remand justice erred in determining that the CRMC

and Champlin’s had authority to mediate. Accordingly, we decline to incorporate

and merge the MOU into a consent order of this Court.13




13
  Because we have determined that the CRMC did not have the authority to mediate
with Champlin’s, we need not reach the additional issues raised by the intervenors
and the attorney general with respect to the propriety of the MOU and the remand
justice’s decision with respect to the same.

                                        - 53 -
                                        IV

                                    Conclusion

      For the reasons set forth herein, we affirm the decision and resulting June 17,

2020 judgment of the Superior Court; and we deny the request by Champlin’s and

the CRMC to incorporate and merge the MOU into a consent order of the Supreme

Court. The record may be returned to the Superior Court with our decision endorsed

thereon.



      Justice Goldberg did not participate.




                                       - 54 -
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET

                                     Champlin’s Realty Associates v. Coastal Resources
Title of Case
                                     Management Council et al.
                                     No. 2020-168-M.P.
                                     (WC 11-615)
Case Number
                                     No. 2020-169-M.P.
                                     (WC 11-616)

Date Opinion Filed                   October 14, 2022


Justices                             Suttell, C.J., Robinson, Lynch Prata, and Long, JJ.


Written By                           Chief Justice Paul A. Suttell


Source of Appeal                     Washington County Superior Court

                                     Associate Justice Kristin E. Rodgers
Judicial Officer from Lower Court
                                     Associate Justice Jeffrey A. Lanphear
                                     For Plaintiff:

                                     Robert D. Goldberg, Esq.
                                     For Defendants:
Attorney(s) on Appeal
                                     Anthony DeSisto, Esq.
                                     R. Daniel Prentiss, Esq.
                                     Sara Rice, Department of Attorney General




SU-CMS-02A (revised June 2020)